DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Response
The Election filed 12/13/2021, in response to the Office Action of 10/12/2021, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 1-12). Claims 1-12 are pending. Claims 13-20 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Applicant elected “prostate cancer” as elected species. Claims 1-12 are currently under prosecution.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) determining an amount of phosphorylated Y260 residue in Na/K ATPase in a biological sample, such as α1 Na/K ATPase and correlate reduced amounts of Y260 compared to control levels to the diagnosis of cancer. Thus, the claims are directed to the judicial exception of observing naturally occurring levels of Y260 phosphorylation in Na/K ATPase, such as α1 Na/K ATPase. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring (Regulation of Cellular Bioenergetics by Na/K-ATPase, Dissertation- University of Toledo, November 2016),  all teach and demonstrate detecting levels of tyrosine phosphorylation of Na/K ATPase α1 at residue Y260 in biological samples, utilizing known methods of either immunoassay and/or mass spectrometry.  Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
 or integrate the judicial exception into a practical application.  The step of “administering a chemotherapeutic agent” is a generic instruction to apply the judicial exception, and is only practiced when the level of phosphorylated Y260 is determined to be lower than a control level. No particular treatment is required to be administered when the biological sample is determined to have a higher level of Y260 phosphorylation than a control, and no practical application of the judicial exception is required. Generic treatment steps, such as “administering a chemotherapeutic agent” are no more than appending conventional steps specified at a high level of generality, are a generic direction to “apply it,” and fail to supply inventive concept to the judicial exception. The step of “administering a chemotherapeutic agent” does not apply or use the judicial exception to effect a particular treatment for the subject. The treatment step of claim 12 fails to amount to an element significantly more than the judicial exception.
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
A method for diagnosis or prognosis of a cancer in a subject, comprising:obtaining a biological sample;
determining an amount of a phosphorylation at a Y260 residue in a Na/K ATPase present in the biological sample; and
comparing the amount of the phosphorylation in the sample, if present, to a control level of the phosphorylation, wherein the subject is diagnosed as having a cancer or a risk thereof if there is a reduction in the amount of the phosphorylation in the sample as compared to the control level.
	Claim 12 recites administering a chemotherapeutic agent to the subject subsequent to diagnosing the subject as having a cancer or risk thereof.
	Claims 1-12 are indefinite because claim 1 recites comparing the Y260 level to a “control level”. This renders the claim indefinite because it is unclear what the control level is, what the numerical or mathematical value is, or what it is derived from. Given the control level is indefinite, the scope of the subject population identified as having a Y260 level higher or lower than the “control level” cannot be determined. Given the scope of the subject population 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is indefinite because claim 10 recites the phrase “selecting a treatment or modifying a treatment for the cancer based on the determined amount of phosphorylation of the Y260 residue.” This renders the claim indefinite because it is unclear what the “basis” is regarding the amount of pY260 for selecting or modifying a treatment for cancer. Based on the determined amount of pY260 how? The scope of how and when a treatment is selected or modified is unclear. Further, claim 10 recites modifying a treatment for “the cancer”, however, subjects in claim 1 are not required to have a cancer when their pY260 levels are higher than control levels.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al (US20170183639A1, Filing Date:2014/04/02).  
Xie teaches the method of obtaining a biological sample and determining the amount of phosphorylation at the tyrosine 260 residue in the NA/K-ATPase α-1 subunit and comparing to the control level. Xie further teaches the western blot lysates with anti-phosphotyrosine 260 Na/K-ATPase α-1 antibody. (Example 2; Figure 4, [0018], [0020]) 
The “wherein” clause of claim 1 states the intended result of the step of determining an amount of a phosphorylation at Y260 residue in a Na/K ATPase present in the biological sample. The wherein clause does not require steps to be performed and does not limit the claim to a particular structure, therefore does not distinguish the claimed method from that taught by the prior art. See MPEP 2111.04.
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim(s) 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soltoff et al 2010 (Regulation and Identification of Na,K-ATPase α-1 Subunit Phosphorylation in Rat Parotid Acinar Cells, Journal of Biological Chemistry, Vol. 285, Nov. 2010) 
Soltoff teaches the method of obtaining a biological sample from a subject and measuring phosphorylation at the Y260 residue in the Na, K-ATPase alpha-1 subunit via mass spectrometry (LC/MS/MS Tandem Mass Spectrometry) and comparing to a control level. (Abstract, Experimental Procedures (pg 2-3): LC/MS/MS Tandem Mass Spectrometry, Western Blot Analysis and Immunoprecipitation, and Quantification of Protein Phosphorylation) 
It is noted that the preamble recitation of “for diagnosis or prognosis of a cancer in a subject” for the claimed method is merely suggestive of an intended use and is not given weight for purposes of comparing the claims with the prior art.  The claims read on the active steps, which are obtaining a biological sample, determining an amount of a phosphorylation at Y260 residue, and comparing the amount to any control levels (see MPEP 2111.02).
The “wherein” clause of claim 1 states the intended result of the step of determining an amount of a phosphorylation at Y260 residue in a Na/K ATPase present in the biological sample. The wherein clause does not require steps to be performed and does not limit the claim to a particular structure, therefore does not distinguish the claimed method from that taught by the prior art. See MPEP 2111.04.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al 2016 (Regulation of Cellular Bioenergetics by Na/K-ATPase,  Dissertation- University of Toledo, November 2016). 
Cui teaches a method for diagnosis or prognosis of cancer in a subject by obtaining a biological sample, prostate and breast cancer cells from human cancer cell lines, determining an amount of phosphorylation of Y260 residues in the Na, K-ATPase alpha-1 subunit present in the biological sample, and comparing the amount of phosphorylation in a sample to a control level. (Chapter IV, pg 89—93; Figure 39). Cui also teaches that the phosphorylation at Y260 can serve to individualize a treatment medication for patients with cancer. Cui further teaches the step of measuring an amount of Src activity in a biological sample. (Abstract, page 4)
However, Cui does not teach that the biological sample is from a human subject and the method of determining phosphorylated sites in Na/K-ATPase α1 sites including Y260 by immunoassays and mass spectrometry. 
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to conduct the method of Cui on cancer cells obtained 
Given the recognized need to diagnose cancer and to understand the role of phosphorylated Na/K ATPase in cancer, the recognition that decreased levels of phosphorylated Y260 on Na/K ATPase are a biomarker of human cancer cells, and the demonstrated success for determining phosphorylated Y260 levels on Na/K ATPase in human cancer cells as taught by Cui, one of skill in the art could have pursued conducting the method of Cui on cancer cells taken from a human subject tumor or metastatic sample with a reasonable expectation of success.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (2016) ((Regulation of Cellular Bioenergetics by Na/K-ATPase,  Dissertation- University of Toledo, November 2016) as applied to claims 1-6 and 8-11 above, and further in view of Holthouser et al (2009) (Ouabain stimulates Na-K-ATPase through a sodium/hydrogen exchanger-1 (NHE-1)-dependent mechanism in human kidney proximal tubule cells, American Journal of Physiology, Renal Physiology, Volume 299, 2009).  
Cui teaches a method for diagnosis or prognosis of cancer in a subject by obtaining a biological tumor sample from a human subject, determining an amount of phosphorylation at an Y260 residue in a Na/K ATPase present in the biological sample, 
Cui does not teach the method of determining phosphorylated sites in Na/K-ATPase α1 sites including Y260 by immunoassays and mass spectrometry. 
Holthouser teaches the method of determining phosphorylated sites in Na/K-ATPase α1 sites including Y260 by immunoassays and mass spectrometry. (pg 3, third paragraph; Table 2; Figure 7). 
It would have been prima facie obvious to one of the ordinary skill in the art at the time of the invention was filed to identify and determine the amount of phosphorylation in Y260 residues using mass spectrometry (MS), immunoassays, or both. One would have been motivated to and would have reasonable expectation of success because: 1) Cui teaches the method of obtaining a biological sample and determining the amount of phosphorylation at a Y260 residue and comparing to the control for diagnosing cancer and understanding its role in cancer, and 2) Holthouser teaches the method of determining phosphorylated sites by methods stated above. Given the recognized need to determine phosphorylated levels at the Y260 site and given the known the method for determining these phosphorylated sites, one of the skill in the art could have pursued determining the amount by MS, immunoassays or both, with reasonable expectation of success. 

Conclusion 
Conclusion: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642